Dear Mr. Casey:
This letter is written in response to your request as to whether the Governor should call a recall election for the Honorable Buford Fontenot, School Board Member District One (1), Evangeline Parish.
The attached certificate from Tedmund P. Soileau, Registrar of Voters for Evangeline Parish states:
*  1,693 persons constituted the total number of qualified electors of School Board District One (1).
*  650 of the persons whose signatures and addresses appeared on said petition were qualified electors of School Board District One (1).
According to R.S. 18:1300.2:
      "This petition shall be signed by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned."
The requirements of R.S. 18:1300.2 were met since the petition seeking the recall of Honorable Buford Fontenot, School Board Member, District One (1) of Evangeline Parish contained the signatures of thirty-eight and one-third percent of the number of the total electors of the voting area for which the recall election was petitioned.
                                  Sincerely, WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ANGIE ROGERS LaPLACE Assistant Attorney General